UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2379


VALENTIN ALEXANDROVICH KHOROSHKOV,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 12, 2013                 Decided:   April 23, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, LLC, Atlanta, Georgia,
for Petitioner.    Stuart F. Delery, Principal Deputy Assistant
Attorney General, Shelley R. Goad, Assistant Director, Elizabeth
R. Chapman, Trial Attorney, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Valentin    Alexandrovich              Khoroshkov,       a     native    and

citizen of Kazakhstan, petitions for review of an order of the

Board    of   Immigration       Appeals       (“Board”)      dismissing      his     appeal

from the immigration judge’s decision denying his requests for

asylum and withholding of removal.                    We have thoroughly reviewed

the record, including the various documentary exhibits relevant

to     country     conditions       in        Kazakhstan,      the     transcript       of

Khoroshkov’s         merits     hearing,           and     Khoroshkov’s       supporting

affidavit and evidence.             We conclude that the record evidence

does not compel a ruling contrary to any of the Board’s factual

findings,      see    8   U.S.C.         §    1252(b)(4)(B)      (2006),       and    that

substantial evidence supports the Board’s decision.                           See INS v.

Elias–Zacarias, 502 U.S. 478, 481 (1992).                      Accordingly, we deny

the petition for review for the reasons stated by the Board.

See In re: Khoroshkov (B.I.A. Oct. 11, 2012).                         We dispense with

oral    argument      because      the       facts   and    legal     contentions      are

adequately       presented    in    the       materials      before    the    court    and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                               2